Case 9:19-bk-11573-MB   Doc 301 Filed 09/27/19 Entered 09/27/19 11:26:06   Desc
                         Main Document     Page 1 of 4
Case 9:19-bk-11573-MB   Doc 301 Filed 09/27/19 Entered 09/27/19 11:26:06   Desc
                         Main Document     Page 2 of 4
Case 9:19-bk-11573-MB   Doc 301 Filed 09/27/19 Entered 09/27/19 11:26:06   Desc
                         Main Document     Page 3 of 4
Case 9:19-bk-11573-MB   Doc 301 Filed 09/27/19 Entered 09/27/19 11:26:06   Desc
                         Main Document     Page 4 of 4
